Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

2.	The amendment filed on July 08, 2022 has been received and made of record. In response to the Non-Final Office Action mailed on April 12, 2021, applicants maintained claims 1-14 of which claims 1 and 5 are independent claims. Dependent claims 15-20 are added as new dependent claims after the Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments
3.	In response to applicants’ arguments in “Remarks” filed on July 08, 2022 that “Applicant respectfully submits that Tanigaki does not appear to include similar metal particulate matter in its negative photosensitive resin composition, and thus a person of ordinary skill in the art would have no motivation to modify Tanigaki in view of Zhang. Thus, the Office has failed to establish a prima facie case of obviousness”, the examiner would like to mention that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Tanigaki teaches a photosensitive resin composition and a cured film, used for an organic light emitting display, having all the components recited in independent claims 1 and 5 except fluoro-containing thiol compound. On the other hand, ZHANG teaches an ink composition including fluoro-containing thiol compound. Therefore, it would be obvious to one of ordinary skill in the art to substitute polyfunctional thiol component with fluoro-containing thiol component in order to get the claim limitations. 

Furthermore, in re Jones, obviousness may be based upon a combination of prior art references where the motivation to combine is either a teaching or suggestion in an individual reference of the proposed combination or in the prior art references as a whole, or in the knowledge generally available to those skilled in the art.

Moreover, references can be combined not only for what they individually suggest but also for what they, taken as a whole, would suggest to a person of ordinary skill in the pertinent art. In re McLaughlin, 170 USPQ 209 (CCPA 1971).
4.	In response to the applicants’ argument that “The Office has failed to demonstrate that modifying Tanigaki in view of Zhang as the Office suggests to replace the polyfunctional thiol compound disclosed by Tanigaki with the fuoroalkylthiols as allegedly disclosed by Zhang would enable Tanigaki to continue to achieve the stated purpose for the inclusion of the polyfunctional thiol compound G.e., to suppress oxygen inhibition and allow a cured film formed from the negative photosensitive resin composition to have a low-taper pattern shape). Thus, the Office has failed to establish a prima facie case of obviousness (see MPEP 2143.01(V) and MPEP 2143.01(VI)”, the examiner would like to mention that the argument is not commensurate with the claims and additionally, the transitional phrase “comprising” is an open-ended and does not exclude additional, unrecited elements or method steps.

Therefore, the previous rejection is repeated herein as follows:

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 3, 5, 6, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) (herein after TANIGAKI) in view of ZHANG et al.(US 2018/0134904 A1) (herein after ZHANG).

Regarding claim 1, TANIGAKI teaches an ink component (negative photosensitive resin) for forming an insulation layer (interlayer insulation layer, Para-281), comprising:

an acrylic resin(Para-104/105, 175-178, 181/182, 184-193);

an acrylate monomer(Para-199, 218, 227);

a [fluoro-containing] thiol compound(thiol compound, Para-193, 223, 384-388, 391, 393);

a silane coupling agent(Para-106, 109, 111-116, 118-123, 125);

a photoinitiator(Para-15, 31, 78, 196, 230-246, 253-256); and 

a solvent(Para-79, 80, 102, 103, 125, 193, 251, 258, 262, 292, 294, 317, 332, 338, 340), wherein the ink component (photosensitive resin) is used in an ink-jetting process(Para-455).

Nevertheless, TANIGAKI is not found to teach expressly the ink component, wherein the thiol compound is a fluoro-containing thiol compound.

However, ZHANG teaches an UV curable coating comprising a fluoro-containing thiol compound(fluoroalkylthiols, Para-84).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI with the teaching of ZHANG to include the feature in order to provide an energy curable coating or ink composition that provides durable hydrophobic and water repellent properties and excellent acceptance to inks, adhesives and coatings and bond between two layers as a tie layer. 

Regarding claim 3, TANIGAKI as modified by ZHANG teaches the ink component of claim 1, wherein a percentage by weight of the acrylic resin is 9 wt% to 33 wt%(Para-86/87, ZHANG), and a percentage by weight of the acrylate monomer is 10 wt% to 30 wt%(Para-79, ZHANG)(for motivation see the rejection of claim 1).

Regarding claim 5, TANIGAKI teaches a method(step 3 and step 4, fig.1, Para-436) for forming an insulation layer(interlayer insulation layer, Para-281), comprising:
ink-jetting(Para-455) an ink component(negative photosensitive resin) on a substrate(glass substrate 1, fig.1)(indirectly on substrate 1) to form an ink layer(cured film), wherein the ink component comprises:

an acrylic resin(Para-104/105, 175-178, 181/182, 184-193);
an acrylate monomer(Para-199, 218, 227);

a [fluoro-containing] thiol compound(thiol compound, Para-193, 223, 384-388, 391, 393);

a silane coupling agent(Para-106, 109, 111-116, 118-123, 125);

a photoinitiator(Para-15, 31, 78, 196, 230-246, 253-256); and 

a solvent(Para-79, 80, 102, 103, 125, 193, 251, 258, 262, 292, 294, 317, 332, 338, 340);

low temperature curing the ink layer(Para-283, 436, 439, 454, 456)(as no temperature is cited in the claim, temperature disclosed by TANIGAKI regarded as low temperature curing); and
 
curing the ink layer with an ultraviolet(UV) light to form the insulation layer(wavelength 405 nm, Para-656).

Nevertheless, TANIGAKI is not found to teach expressly the method of forming an insulation layer, wherein the thiol compound is a fluoro-containing thiol compound.

However, ZHANG teaches an UV curable coating comprising a fluoro-containing thiol compound(fluoroalkylthiols, Para-84). ZHANG also discloses forming method of an insulation layer (coating layer)(Para-65) that includes drying and curing by a combination of solvent evaporation and energy curing(Para-29).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI with the teaching of ZHANG to include the feature in order to provide an energy curable coating or ink composition that provides durable hydrophobic and water-repellent properties and excellent acceptance to inks, adhesives and coatings and bond between two layers as a tie layer. 

Regarding claim 6, TANIGAKI as modified by ZHANG teaches the method of claim 5, wherein a temperature of the low-temperature curing is 50°C to 130°C(Para-454, TANIGAKI). 

Regarding claim 8, TANIGAKI as modified by ZHANG teaches the insulation layer(interlayer insulation layer, Para-281, ZHANG) formed by the method of claim 5(see the rejection of claim 5).

Regarding claim 19, TANIGAKI as modified by ZHANG teaches the ink component of claim 1, wherein the fluoro-containing thiol compound comprises at least one of fluoroalkylthiol(Para-84, ZHANG) or fluoroalkylthiophenol.

Regarding claim 20, TANIGAKI as modified by ZHANG teaches the ink component of claim 1, wherein a percentage by weight of the solvent is 29 wt% to 79 wt%(Para-71/72)(for motivation see the rejection of claim 1).


7.	Claims 2, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1) and further in view of KONDO et al.(US 2019/0211219 A1)(herein after KONDO).

TANIGAKI as modified by ZHANG is not found to teach expressly, 

Claim 2: the ink component of claim 1, wherein a viscosity of the ink component at 25°C is 5 mPa.s to 40 mPa.s.

Claim 10: the insulation layer of claim 8, wherein the insulation layer has a dielectric constant between 2.0 to 4.0 under a frequency of 100 kHz.
 
Claim 11: The insulation layer of claim 8, wherein a thickness of the insulation layer is 2 µm to 12 µm.

Claim 12: A touch panel comprising the insulation layer of claim 8.

However, KONDO teaches an ink composition, wherein

Claim 2: a viscosity of the ink component at 25°C is 5 mPa.s to 40 mPa.s(Para 102-103).

Claim 10: the insulation layer of claim 8, wherein the insulation layer has a dielectric constant between 2.0 to 4.0 under a frequency of 100 kHz(Table 7B).

Claim 11: The insulation layer of claim 8, wherein a thickness of the insulation layer is 2 µm to 12 µm(Para-173, 182).

Claim 12: a touch panel(touch sensor device, Para-164) comprising the insulation layer(insulating film) of claim 8.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of KONDO to include the feature in order to provide an ink composition having a good film-forming property and good inkjet ejection stability.
8.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1)and further in view of Kawami(US 2016/0251554 A1).

Regarding claim 4, TANIGAKI as modified by ZHANG is not found to teach expressly the ink component of claim 1, wherein a percentage by weight of the fluoro-containing thiol compound is about 0.001 wt% to 0.1 wt%, and a percentage by weight of the silane coupling agent is about 0.1 wt% to 1 wt%.

However, Kawami teaches a sealing material composition, wherein a percentage by weight of the [fluoro-containing] thiol compound(thiol group) is about 0.001 wt% to 0.1 wt%(Para-15), and a percentage by weight of the silane coupling agent is about 0.1 wt% to 1 wt%(Para-15). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of Kawami to include the feature in order to provide a sealing material composition, which can produce a sealing material having a high durability against UV, heat and humidity as well as having excellent adhesive strength.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims 4 and 16 recite identical claim limitations except the dependency of the claims respectively.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1) and further in view of Fujishiro et al.(US 5,710,234)(herein after Fujishiro).

Regarding claim 7, TANIGAKI as modified by ZHANG is not found to teach expressly the method of claim 5, wherein a dimensional shrinkage between the ink layer and the insulation layer is less than 10%.

However, Fujishiro teaches a cured resin, wherein a dimensional shrinkage between the ink layer and the insulation layer is less than 10%(table 1)(Col-2, Lines 28-49).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of Fujishiro to include the feature in order to provide a resin composition which contains novel ortho spiroesters, shows excellent heat resistance and undergoes low shrinkage during curing.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1) and further in view of PUJARI et al.(US 2020/0190347 A1)(herein after PUJARI).

Regarding claim 9, TANIGAKI as modified by ZHANG is not found to teach expressly the insulation layer of claim 8, wherein the insulation layer has a thickness of 2 µm and a break down voltage higher than 800 V. 

However, PUJARI teaches a dielectric ink composition, wherein the insulation layer has a thickness of 2 µm(Para-115) and a break down voltage higher than 800 V(Para-116). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of PUJARI to include the feature in order to provide a dielectric ink composition that allows for heat treatment at very low temperatures without the use of expensive nano-sized metal particles.



11.	Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1),ZHANG et al. (US 2018/0134904 A1), KONDO et al.(US 2019/0211219 A1), and further in view of Kim et al.(US 2015/0001060 A1)(herein after Kim).

Regarding claim 13, TANIGAKI as modified by ZHANG and KONDO teaches the touch panel of claim 12, comprising: a substrate (obvious to have substrate for touch sensing display device) but fails to teach expressly the touch panel, comprising: 

a plurality of first sensing electrodes disposed on the substrate along a first direction; a connecting electrode disposed on the substrate and electrically connecting the first sensing electrodes; a plurality of second sensing electrodes disposed on the substrate along a second direction different from the first direction, wherein vertical projections of the first sensing electrodes do not overlap with vertical projections of the second sensing electrodes; the insulation layer disposed on the connecting electrode; and a bridge wire disposed on the insulation layer, wherein the bridge wire electrically connects the second sensing electrodes, and the insulation layer electrically isolates the first sensing electrodes from the second sensing electrodes. 

However, Kim teaches electrode patterns of a touch panel comprising: 
 
a substrate(substrate 200, figs.3&4);

a plurality of first sensing electrodes(first conductive pattern cells 221, first conductive pattern 220 or second conductive pattern cells 231, second conductive pattern 230) disposed on the substrate(200) along a first direction (vertical or horizontal direction); 

a connecting electrode(conductive lead 223) disposed on the substrate(200) and electrically connecting the first sensing electrodes(221); 

a plurality of second sensing electrodes(second conductive pattern cells 231, second conductive pattern 230 or first conductive pattern cells 221, first conductive pattern 220) disposed on the substrate(200) along a second direction (horizontal or vertical direction) different from the first direction, wherein vertical projections of the first sensing electrodes(221) do not overlap with vertical projections of the second sensing electrodes(231); 

the insulation layer(insulating layer 251) disposed on the connecting electrode(conductive lead 223, Para-32); and 

a bridge wire(bridge line electrodes 271) disposed on the insulation layer(251), wherein the bridge wire electrically connects the second sensing electrodes(231), and the insulation layer electrically isolates the first sensing electrodes from the second sensing electrodes(figs.1-4).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of Kim to include the feature in order to provide a touch panel reduction in visibility between metal bridge line electrodes and pixels caused by diffraction and interference is prevented, and electric conductivity of the bridge electrodes is secured in an effective manner. 

Regarding claim 14, TANIGAKI as modified by ZHANG, KONDO and Kim teaches the touch panel of claim 13, wherein the first sensing electrodes, the connecting electrode, and the second sensing electrodes comprise silver nanowire layers(Ag nano wire, Para-28, 31, 41, Kim).



12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1) and further in view of Kim et al.(US 2013/0106942  A1) (herein after Kim).

Regarding claim 15, TANIGAKI as modified by ZHANG is not found to teach expressly the method of claim 5, masking a first region of the substrate prior to ink-jetting the ink component on the substrate, wherein ink-jetting the ink component comprises ink-jetting the ink component on a second region of the substrate after masking the first region.

However, Kim teaches a method of forming patterns on a substrate, comprising masking(mask 120, fig.5B) a first region of the substrate(photoresist layer 123) prior to ink-jetting the ink component on the substrate(Para-44), wherein ink-jetting the ink component comprises ink-jetting the ink component on a second region(opening 121, figs.5C-5E) of the substrate after masking the first region(Para-47).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of Kim to include the feature in order to provide methods of forming conductive patterns capable of reducing(or alternatively, eliminating) open-circuits or short-circuits in wirings.
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1)and further in view of King et al.(US 2012/0252948 A1)(herein after King).

Regarding claim 17, TANIGAKI as modified by ZHANG is not found to teach expressly the ink component of claim 1, wherein a surface tension of the ink component is 20 dyne to 42 dyne. 

However, King teaches a quick-drying and coating-free inkjet ink composition, wherein a surface tension of the ink component is 20 dyne to 42 dyne(Para-11, 20)(claim should mention temperature at which surface tension is in the range 20 dyne to 40 dyne. Also the surface tension range is for total surface tension of the ink component layer or per unit length of the surface).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of King to include the feature in order to provide an inkjet ink composition having advantages of a broad range of applicability, non-pungent odor, high resolution, and good adhesion.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al.(US 2021/0191264 A1) in view of ZHANG et al.(US 2018/0134904 A1) and further in view of VAN AERT et al.(US 2020/036 9880 A1)(herein after VAN AERT).

Regarding claim 18, TANIGAKI as modified by ZHANG is not found to teach expressly the ink component of claim 1, wherein a percentage by weight of the photoinitiator is 2 wt% to 7 wt%. 

However, VAN AERT teaches a radiation curable polyurethane resin for ink jet ink, wherein a percentage by weight of the photoinitiator is 2 wt% to 7 wt%(Para-89). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified TANIGAKI further with the teaching of VAN AERT to include the feature in order to initiate polymerization of monomers when exposed to actinic radiation by formation of a free radical.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Note

16. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD SAIFUL A SIDDIQUI/     Primary Examiner, Art Unit 2692